DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with  Frank Abramonte on 02/18/2022.
The application has been amended as follows:
Please amend the claims as follows:

	1.20. 	(Canceled)

21.	(Currently Amended)  A method of operation of a processor-based system to assess objects that may change over time during manufacturing, the method comprising:
receiving a digital fingerprint of an object under assessment wherein the digital fingerprint represents the object under assessment at a first time of assessment of the object;
accessing a stored dataset that includes at least one reference digital fingerprint that represents the object under assessment in a known condition at a time prior to the first time 
comparing, via at least one processor, the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the first time of assessment or that represents the number of other objects in the known condition at the time prior to the first time of assessment;
determining, via at least one processor, at least one metric that represents a measure of change in the object under assessment based on the comparison; 
determining whether at least one manufacturing operation of a set of manufacturing operations being performed on the object under assessment is complete based at least in part on the determined measure of change in the object under assessment;
updating the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment; and
repeatedly updating the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment for a plurality of successive times following the first time of assessment, to accumulate measures of change in the object under assessment over time. 

22.	(Previously Presented)  The method of claim 21, further comprising:


23	(Previously Presented).  The method of claim 21, further comprising:
in response to a determination that at least one manufacturing operation of the set of manufacturing operations being performed on the object under assessment is complete, causing at least one tool to cease performing a subtractive manufacturing operation. 

24.	(Previously Presented)  The method of claim 21, further comprising:
in response to a determination that at least one manufacturing operation of the set of manufacturing operations being performed on the object under assessment is complete, causing at least one tool to cease performing an additive manufacturing operation. 

25.	(Previously Presented)  The method of claim 21, further comprising:
in response to determining whether at least one manufacturing operation of a set of manufacturing operations being performed on the object under assessment is complete, providing feedback to a manufacturing process.

26.	(Canceled)  The method of claim 21, further comprising:
updating the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment.

27.	(Canceled)  The method of claim 26, further comprising:
repeatedly updating the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment for a plurality of successive times following the first time of assessment, to accumulate measures of change in the object under assessment over time.

28.	(Previously Presented)  The method of claim 21 wherein comparing the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the first time of assessment or that represents the number of other objects in the known condition at the time prior to the first time of assessment includes: comparing the digital fingerprint of the object under assessment with two or more reference digital fingerprints that respectively represent the object under assessment in respective ones of two or more known conditions at respective times during the manufacturing process which occur prior to the first time of assessment.

29.	(Previously Presented)  The method of claim 21 wherein comparing the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the first time of assessment or that represents the number of other objects in the known condition at the time prior to the first time of assessment includes: comparing the digital fingerprint of the object under assessment the reference digital fingerprint that respectively represents a class of object, the reference digital fingerprint which represents a set of two or more of the other objects in the known condition at the time during the manufacturing processor that occurs prior to the first time of assessment.

30.	(Previously Presented)  The method of claim 21 wherein accessing a stored dataset includes assessing a stored dataset that includes at least one class reference digital fingerprint that represents a class of object, the reference digital fingerprint which represents a set of two or more of the other objects in the known condition at the time during the manufacturing processor that occurs prior to the first time of assessment.

31.	(Previously Presented)  The method of claim 21 wherein accessing a stored dataset includes assessing a stored dataset that includes at least one reference digital fingerprint that comprises at respective feature vector for each of a plurality of points of interest captured from the object under assessment in a respective known condition at each of one or more times prior to the first time of assessment.

32.	(Previously Presented)  The method of claim 21 wherein accessing a stored dataset includes assessing a stored dataset that includes at least one reference digital fingerprint that comprises at respective feature vector for each of a plurality of points of interest captured from two or more other objects in a respective known condition at a time prior to the first time of assessment.

33.	(Previously Presented)  The method of claim 21 wherein comparing the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the number of other objects in the known condition at the time prior to the first time of assessment includes: for each point of interest, determining, a corresponding feature vector distance between the feature vector for the respective point of interest of the at least one reference digital fingerprint and a feature vector for the respective point of interest of the digital fingerprint of the object under assessment.

34.	(Previously Presented)  The method of claim 21 wherein determining at least one metric that represents a measure of change in the object under assessment based on the comparison includes determining a number of points of interests of the digital fingerprint of the object under assessment that match respective point of interest of the at least one reference digital fingerprint. 

35.	(Currently Amended)  A processor-based system to assess objects that may change over time during manufacturing, the processor-based system comprising:
at least one processor; and
at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, the at least one nontransitory processor-readable medium which stores a dataset and at least one set of processor-executable instructions, the dataset which includes at least one reference digital fingerprint that represents the object under assessment in a known condition at a time prior to a time of assessment or that represents a number of other objects in a known condition at a time prior to the time of assessment, the number of other objects each being a same type of object the object under assessment, the processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to: 
for a digital fingerprint of an object under assessment wherein the digital fingerprint represents the object under assessment at the time of assessment of the object,
compare the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the time of assessment or that represents the number of other objects in the known condition at the time prior to the time of assessment;
determine at least one metric that represents a measure of change in the object under assessment based on the comparison; 
determine whether at least one manufacturing operation of a set of manufacturing operations being performed on the object under assessment is complete based at least in part on the determined measure of change in the object under assessment;
update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment; and
repeatedly update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment for a plurality of successive times following the first time of assessment, to accumulate measures of change in the object under assessment over time.

36.	(Previously Presented)  The processor-based system of claim 35 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
in response to a determination that at least one manufacturing operation of the set of manufacturing operations being performed on the object under assessment is complete, cause at least one tool to cease performing the manufacturing operation. 

37.	(Previously Presented)  The processor-based system of claim 35 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
in response to a determination that at least one manufacturing operation of the set of manufacturing operations being performed on the object under assessment is complete, cause at least one tool to cease performing a subtractive manufacturing operation. 

38.	(Previously Presented)  The processor-based system of claim 35, further comprising:
in response to a determination that at least one manufacturing operation of the set of manufacturing operations being performed on the object under assessment is complete, causing at least one tool to cease performing an additive manufacturing operation. 

39.	(Previously Presented)  The processor-based system of claim 35 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
in response to determining whether at least one manufacturing operation of a set of manufacturing operations being performed on the object under assessment is complete, provide feedback to a manufacturing process. 

40.	(Canceled)  The processor-based system of claim 35 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment. 

41.	(Canceled)  The processor-based system of claim 40 wherein, when executed by the at least one processor, the processor-executable instructions cause the at least one processor further to:
repeatedly update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment for a plurality of successive times following the time of assessment, to accumulate measures of change in the object under assessment over time. 

42.	(Previously Presented)  The processor-based system of claim 35 wherein to compare the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the time of assessment or that represents the number of other objects in the known condition at the time prior to the time of assessment the at least one processor: compares the digital fingerprint of the object under assessment with two or more reference digital fingerprints that respectively represent the object under assessment in respective ones of two or more known conditions at respective times during the manufacturing process which occur prior to the time of assessment.

43.	(Previously Presented)  The processor-based system of claim 35 wherein to compare the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the time of assessment or that represents the number of other objects in the known condition at the time prior to the time of assessment the at least one processor: compares the digital fingerprint of the object under assessment the reference digital fingerprint that respectively represents a class of object, the reference digital fingerprint which represents a set of two or more of the other objects in the known condition at the time during the manufacturing processor that occurs prior to the time of assessment.

44.	(Previously Presented)  The processor-based system of claim 35 wherein the dataset includes at least one class reference digital fingerprint that represents a class of object, the reference digital fingerprint which represents a set of two or more of the other objects in the known condition at the time during the manufacturing processor that occurs prior to the time of assessment.

45.	(Previously Presented)  The processor-based system of claim 35 wherein the dataset includes at least one reference digital fingerprint that comprises at respective feature vector for each of a plurality of points of interest captured from the object under assessment in a respective known condition at each of one or more times prior to the time of assessment.

46.	(Previously Presented)  The processor-based system of claim 35 wherein the dataset includes at least one reference digital fingerprint that comprises at respective feature vector for each of a plurality of points of interest captured from two or more other objects in a respective known condition at a time prior to the time of assessment.

47.	(Previously Presented)  The processor-based system of claim 35 wherein to compare the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the number of other objects in the known condition at the time prior to the time of assessment the at least one processor: for each point of interest, determines, a corresponding feature vector distance between the feature vector for the respective point of interest of the at least one reference digital fingerprint and a feature vector for the respective point of interest of the digital fingerprint of the object under assessment.


48.	(Previously Presented)  The processor-based system of claim 35 wherein 
to determine at least one metric that represents a measure of change in the object under assessment based on the comparison the at least one processor: determine a total number of points of interests of the digital fingerprint of the object under assessment that match respective point of interest of the at least one reference digital fingerprint. 


Allowable Subject Matter
Claims 21-25, 28-39, and 42-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s claims presented 03/02/2021 along with the examiner’s amendment authorized by applicant on 02/18/2022 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of amended claims 21 and 35 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest a processor-based system to assess objects that may change over time during manufacturing, the processor-based system comprising: at least one processor; and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor, the at least one nontransitory processor-readable medium which stores a dataset and at least one set of processor-executable instructions, the dataset which includes at least one reference digital fingerprint that represents the object under assessment in a known condition at a time prior to a time of assessment or that represents a number of other objects in a known condition at a time prior to the time of assessment, the number of other objects each being a same type of object the object under assessment, the processor-executable instructions which, when executed by the at least one processor, cause the at least one processor to: for a digital fingerprint of an object under assessment wherein the digital fingerprint represents the object under assessment at the time of assessment of the object, compare the digital fingerprint of the object under assessment with the at least one reference digital fingerprint that represents the object under assessment in the known condition at the time prior to the time of assessment or that represents the number of other objects in the known condition at the time prior to the time of assessment; determine at least one metric that represents a measure of change in the object under assessment based on the comparison; determine whether at least one manufacturing operation of a set of manufacturing operations being performed on the object under assessment is complete based at least in part on the determined measure of change in the object under assessment; update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment; and repeatedly update the dataset to reflect the determined at least one metric that represents the measure of change in the object under assessment for a plurality of successive times following the first time of assessment, to accumulate measures of change in the object under assessment over time.

U.S. Patent Application Publication 2015/0347815 A1 to Dante et al. discloses a method for monitoring a manufacturing process of an agricultural product. The method utilizes hyperspectral imaging and comprises scanning at least one region along a sample of agricultural product using at least one light source of a single or different wavelengths; generating hyperspectral images from the at least one region; determining a spectral fingerprint for the sample of agricultural product from the hyperspectral images; and comparing the spectral fingerprint so obtained to a spectral fingerprint database containing a plurality of fingerprints obtained at various points of the manufacturing process, using a computer processor, to determine which point in the manufacturing process the sample has progressed to. The method is based upon obtaining hyperspectral signatures for the agricultural material being processed to minimize or eliminate the need for human evaluation during processing. To accomplish this, first a standard database is created that includes hyperspectral signatures taken at each step of a process, such as a tobacco aging or fermentation process. The database so obtained is used as a benchmark against which the process will be monitored at each step or stage of the process. Adjustments can them be made to the process on a real-time basis, by controlling the processing parameters to ensure the quality of the final product.

U.S. Patent Application Publication 2019/0034694 A1 to Ross (commonly assigned to Alitheon Inc.) discloses a process for identifying or authenticating an unknown object utilizing model-based digital fingerprint techniques. To begin, an invariant model of a known object is acquired, block 210. Next, the object “appearance” is calculated from a selected angle and illumination based on the model, block 212. Next, a digital fingerprint is calculated and stored based on the calculated appearance, i.e., a digital fingerprint is extracted from the model, block 214. The process thus far may be referred to as induction of the known object into the database system. Subsequently, one or more images of an unknown object are acquired at the selected angle and illumination, block 216. A digital fingerprint is calculated based on the acquired image(s) of the unknown object, block 218. Finally, the digital fingerprint of the unknown object is compared to the stored (or “reference”) digital fingerprint of the known object, block 220.

U.S. Patent Application Publication 2020/0257791 A1 to Shannon et al. (commonly assigned to Alitheon Inc.) discloses a system and method to detect a local change to a region of an object using digital fingerprints of the object acquired at a reference time and at a test time. A set of digital data about an object may be acquired (202) while the object is in a reference state. The reference state may be a state in which the object or a component of the object has not yet changed. A set of digital data of the object when the object is in a test state (204) may be acquired. The test state (also known as a suspect state or an altered state) is a state that occurs a period of time after the reference state in which the object or a component of the object may have changed and the method can determine if that change has occurred. Using the reference state digital fingerprint and the test state digital fingerprint of the object, the method performs an authentication (208) process to determine if a region of the object (for example with a component being removed, added, repositioned, substituted, damaged, or otherwise altered) has changed that may be used, for example, to enable a proprietor of a particular physical object to know if the object has changed over time by the addition, subtraction, repositioning, or substitution of at least one component of the physical object. FIG. 3 illustrates further details of the method for determining a region of change of an object and in particular the authentication process 208 shown in FIG. 2. During the authentication process, a match density may be calculated (210) that is based on the comparison of the reference state digital fingerprint and the test state digital fingerprint.

U.S. Patent Application Publication 2017/0243232 A1 to Ross et al. (commonly assigned to Alitheon Inc.) discloses a process 1300 of preserving authentication under item change. A database system (such as the database system of FIG. 4) may perform block 1302. The database system may perform blocks 1304, 1306, 1308, 1310, and 1312, which may be similar to operations of process 200 of FIG.. In block 1316, based on an amount of difference between the digital fingerprints, the database system may update the database to output a new indication of a new match to the physical object for any new samples that are not matchable to the first digital fingerprint within the first predetermined similarity threshold provided the new samples are matchable to the second digital fingerprint with a second predetermined threshold. The database system may store an authentication result, metadata, etc. in block 1318. FIG. 14 illustrates a process 1400 of classifying item change. In block 1402, the database system may scan a physical object and capture data at intervals over time (e.g., as the physical object moves along a supply chain, as the physical item changes hands, at periodic intervals, or the like, or combinations thereof). In block 1404, the database system may store the captured image data. In block 1405, the database system may generate a sequence of fingerprints based on at least some of the captured data. For instance, the process of FIG. 1A may be performed on the physical object at some or all of the times of data capture. In block 1406, the database system may recognize incremental changes to a natural structure of a physical object attributable to at least one of wear from use over time, additional markings to the physical object over time, corrosion over time, or wear from transport. The incremental changes may be indicated by the sequence of digital fingerprints, and the database system may perform the recognition based on the sequence of digital fingerprints. In block 1408, the database system may analyze the metadata to classify at least one of the incremental changes. In block 1410, the database system may store classification information in the database. 

However, none of the above teach or fairly suggest the method and system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622